Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
26, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 26, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00780-CV
____________
 
IN RE WILLIAM NELSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 18, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator claims he
has been detained since February 2004, and that the trial court has not ruled
on his petition for writ of habeas corpus, allegedly filed on May 17, 2004.
As the party seeking relief, relator
has the burden of providing this Court with a sufficient record to establish
his right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).  Relator has
presented no record establishing his right to relief.
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed August 26, 2004.
Panel consists of
Justices Anderson, Hudson, and Frost.